DETAILED ACTION
1	This action is responsive to the amendment filed on August 09, 2021.
2	The cancellation of claim 3 is acknowledged. Pending claims are 1-2 and 4-15.
3	The rejections of the claims under 112b second paragraph, 102(a)1 and 103 are withdrawn because of the applicant’s amendment.
4	Claims 1-2 and 4-15 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
5	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record (US 2012/0255130 A1) teaches a hair coloring composition comprising coloring agents in the amounts of 0.5 to 5% by wt. (see page 2, paragraph, 0033) and propylene glycol in the amount of 65 to 75% by wt. (see page 2, paragraph, 0021). However, the closest prior art of record (US’ 130 A1) does not teach or disclose a composition for coloring keratin fibers comprising one or more hair direct dyes selected from cationic, anionic , nonionic or nitro dyes in the claimed amount in a combination with one or more diols at a concentration more than or equal to 50% wherein the dyeing composition comprises 2% by weight or leas water as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of hair direct dyeing formulation.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761